Title: To Thomas Jefferson from Richard Henry Lee, 16 June 1778
From: Lee, Richard Henry
To: Jefferson, Thomas



Dear Sir
York in Pennsylva. 16 June 1778

I thank you for your favor of the 5th which I received yesterday. It is the only satisfactory account I have received of the proceedings of our Assembly. The enemy have made many insidious attempts upon us lately, not in the military way, they seem tired of that, but in the way of negotiation. Their first, was by industriously circulating the bills of pacification as they call them, before they had passed into Acts, in order to prevent our closing with France. These bills received a comment from Congress on the 22d. of April, which no doubt you have seen. The inclosed paper will shew you the second attempt from Lord Howe and Gen. Clinton, with the answer of Congress. The third movement happened very lately, when Clinton desired a passport from Gen. Washington for Dr. Ferguson to come to Congress with a letter from the newly arrived Commissioners Lord Carlyle [Carlisle], Wm. Eden esqr. and Governor Johnston. The General refused the passport until Congress should give leave. The letter from Clinton was transmitted here, but the impatience of the Commissioners did not suffer them to wait for an answer. Thro the medium of the General, leaving their Secretary Dr. Ferguson behind, the packet arrived containing a letter from the Commissioners with a copy of their Commission. Their letter is a combination of fraud, falsehood, insidious offers, and abuse of France, Concluding with a denial of Independence. The sine qua non being withheld, you may judge what will be the fate of the rest. An answer has not yet been sent. In due time you will have both the letter and its answer. I dont know whether to call Governor Johnston an Apostate or not. He has been in opposition to the Ministry and has spoken some speeches in our favor, but I believe he has never been a friend to American Independence. However, there seems no doubt but that he has on this occasion touched Ministerial gold. The others are notorious Ministerialists. It is amazing how the Court of London does mix pride, meanness, cunning, and folly, with Gasconade, and timidity. In short the strangest composition is there formed that ever disgraced and injured Mankind. The King of Prussia has declared in terms explicit, that he would follow France in acknowledging our Independence and his hobby horse is, to become a maritime power. Yet he seems, by his movements disposed to quarrel with the Emperor about the divisions of the Bavarian dominions, the Elector being dead without Heir of his body, the next Heir who is the Elector  Palatine must loose his right between the two great Spoilers. We have been long amused with accounts of the enemy abandoning Philadelphia. I believe they will do so when they can stay no longer, but not until then. They have certainly removed all their heavy Cannon, Baggage &c. And fearing a french war every Moment, they keep in readiness to depart. We did late[ly] shatter extremely a 20 gun ship belonging to the enemy in [the] North river, and sent her away to York, in no condition for service. I observe by our last delegation, that my enem[ies] have been again at work, however, they shall not gain their point of withdrawing me from the public Councils.
I am dear Sir your affectionate friend and obedient Servant,

Richard Henry Lee

